Citation Nr: 1733036	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral tinea pedis. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971 and served in the National Guard from August 1981 to May 2004.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In his July 2010 substantive appeal, the Veteran requested a Board hearing in San Juan, Puerto Rico.  Before such a hearing could be scheduled, he withdrew this request in an August 2011 statement.

This appeal was stayed during the pendency of VA's appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016), dealing with the interpretation of 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Veteran was informed of this stay in a March 2017 letter.  In July 2017, the appeal was decided in VA's favor, and the Board can now address this issue.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017).


FINDING OF FACT

Tinea pedis is not productive of affected areas of at least 5 percent the entire body or exposed areas, required systemic therapy such as corticosteroids or other immunosuppressive drugs, deep scarring of at least 39 square centimeters, superficial scarring of at least 929 square centimeters, pain, or loss of skin covering.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable evaluation for his tinea pedis.  The Board notes that the Veteran is also in receipt of a noncompensable evaluation for xerosis cutis associated with diabetes mellitus.  He has not appealed the rating for xerosis cutis, and it is therefore beyond the scope of this appeal.   

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's tinea pedis is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  His current noncompensable rating is warranted for less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy required during the past 12 month period.  A 10 percent rating is warranted for at least 5 percent but less than 20 percent of the entire body or exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more but not constantly during the past 12 month period.  A 60 percent rating is warranted for more than 40 percent of the entire body or exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.

Alternatively, tinea pedis may be rated as scarring under alternate Diagnostic Codes as follows:

Deep scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating is warranted for scarred areas of 39 to 77 square centimeters, a 20 percent rating is warranted for scarred areas of 77 to 465 square centimeters, a 30 percent rating is warranted for scarred areas of 465 to 929 square centimeters, and a 40 percent rating is warranted for scarred areas greater than 929 square centimeters.  A deep scar is defined as one associated with underlying soft tissue damage.

Superficial scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.  A maximum 10 percent rating is warranted for scarred areas greater than 929 square centimeters.

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for 1 or 2 such scars, a 20 percent rating is warranted for 3 or 4 such scars, and a 30 percent rating is warranted for 5 or more such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, the total evaluation under this code is increased by 10 percent.

The Veteran underwent a VA examination in January 2009.  He reported itching from intermittent bilateral foot fungus, which he treated with a topical cream.  He reported weekly flare-ups lasting less than one day.

VA treatment records reflect that in May 2010 the Veteran was diagnosed with onychomycosis of the big toe of the right foot.  He was prescribed topical therapy. 

In his July 2010 substantive appeal, the Veteran reported that he had been scratching his feet for forty years and that it bothers him and puts him in a bad mood. 

VA treatment records reflect that in November 2010 the Veteran reported itching, skin rash, redness of skin, and scaliness in his feet.  His dermatologist diagnosed tinea pedis and tinea unguium.   In January 2011 his physician noted no current symptoms of tinea pedis but ordered a dermatology follow-up.  In March 2011, his dermatologist found his feet better, but still with rim of erythema and scaliness.  He was prescribed topical treatment.

The Veteran underwent a VA examination addressing employability in May 2011.  He reported intermittent tinea pedis with remissions and good response to current topical treatment.  He reported itching, skin rash, and redness of feet.  On examination, there was discoloration of toenails and erythematous patches in the plantar area.  The examiner found no effects on the Veteran's usual occupation or daily activities.

VA treatment records reflect that in July 2011 the Veteran's dermatologist continued the diagnosis of tenia pedis and prescribed a continuation of treatment.

The Veteran underwent a VA examination in December 2011.  He was diagnosed with moccasin-type tinea pedis in one foot.  The examiner noted that over the past 12 months, the Veteran had been treated with Lamisil for more than 6 weeks but not constantly or near-constantly.  Lamisil was classified as an oral medication that is not a systemic corticosteroid or other immunosuppressive medication.  There were no debilitating episodes.  No visible skin conditions were noted.  The examiner found no effect on the Veteran's ability to work.

The Veteran underwent another VA examination in March 2012.  He reported itchy dry skin on the soles of his feet.  He stated that he was treated with Lamisil for 90 days and topical creams which have improved his condition.  The examiner noted that over the past 12 months, the Veteran had been treated with Lamisil for less than 6 weeks.  Lamisil was classified as an oral medication that is not a systemic corticosteroid or other immunosuppressive medication.  The Veteran also used topical corticosteroids and ciclopirox constantly or near-constantly.  There were no debilitating or non-debilitating episodes.  No visible skin conditions were noted.  The examiner found no effect on the Veteran's ability to work.

VA treatment records reflect that in January 2015 the Veteran reported itching on his feet.  He reported using an oral antifungal medication for 7 days 3 years prior, which helped his feet mildly.  On examination, there was a scaly white plaque between the fourth and fifth toe of the right foot and white-yellow thick scale on the left foot heel and plantar surface.  He was diagnosed with tinea pedis.  He was prescribed a shampoo, a topical cream, and an oral antifungal medication to be used for two months.

In a December 2016 appellate brief, the Veteran's representative argues that remand is necessary because the most recent VA examination was in January 2009.  The record shows that the Veteran underwent a skin examination as recently as March 2012.  Although the Veteran has not been examined in over five years, remand for a new examination is not necessary because there is no indication that his disability has worsened since that time.  Indeed, the December 2016 appellate brief does not state that the Veteran's disability has worsened.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).

The Board finds that a compensable evaluation is not warranted for the Veteran's tinea pedis.  Compensable ratings are available for affected areas of at least 5 percent the entire body or exposed areas, required systemic therapy such as corticosteroids or other immunosuppressive drugs, deep scarring of at least 39 square centimeters, superficial scarring of at least 929 square centimeters, pain, or loss of skin covering.  The evidence weighs against such manifestations.  There are no reports of deep scarring and the affected area is limited to discrete parts of the feet.  There is no evidence of pain or loss of skin covering.  Furthermore, although the Veteran has taken some oral medication on two occasions, the VA examiners explained that this medication was neither a systemic corticosteroid nor an immunosuppressant.  The only corticosteroids prescribed were topical.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017).  For these reasons, the Board finds that a compensable evaluation is not warranted for the Veteran's seborrheic dermatitis.


ORDER

An initial compensable evaluation for tinea pedis is denied



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


